Exhibit ITEM 14. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION. The estimated costs and expenses payable by us in connection with the issuance and distribution of $350,000,000 aggregate principal amount of 5.50% First Mortgage Bonds due 2019 and $650,000,000 aggregate principal amount of 6.00% First Mortgage Bonds due 2039 being registered pursuant to our Registration Statement on Form S-3ASR (Registration No. 333-148662), as supplemented, other than underwriting discounts and commissions, are set forth as follows: Registration fee(1) $ 39,300 Legal fees and expenses 120,000 Accounting fees and expenses 115,000 Trustee fees 20,000 Rating agency fees 250,000 Indenture recording fees 35,000 Blue sky expenses 25,000 Printing and delivery of registration statement, prospectus, certificates, etc. 20,000 Miscellaneous expenses 25,700 Total $ 650,000 (1) The registrant has $660 of unapplied prior payments with respect to unsold securities previously registered under Registration Statement No. 333-140661.
